Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-7 in the reply filed on 6/3/2022 is acknowledged. 
The Examiner considered Applicant’s argument that there is no serious burden due to classification. Remarks pp. 2-3.
The Examiner respectfully submits that other criteria are involved in serious burden such as search terms and strategy and not just classification.
The requirement is still deemed proper and is therefore made final.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Walker et al., U.S. Patent App. Pub. No. 2002/0111010 A1 [hereinafter Walker] in view of Gung et al., U.S. Patent App. Pub. No. 2005/0263390 A1 [hereinafter Gung] and Dadvand et al., U.S. Patent App. Pub. No. 2019/0088608 A1 [hereinafter Dadvand] and
as evidenced by Lee et al., U.S. Patent App. Pub. No. 2008/0274369 A1 [hereinafter Lee] for claim 4.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Walker
A method of fabricating a wafer (fabricating on a wafer; Walker [0009], figs. 2A-5C) stack (a stack formed; Walker [0048]-[0054], figs. 2D, 4A-4C), the method comprising: 
forming a tantalum-nitride film (TaN within liner/barrier layer 22; Walker [0040], [0050], figs. 2A, 4A-4C) on a substrate of the wafer stack (dielectric substrate 25; id.) …; 
forming a tantalum layer on the tantalum-nitride film (tantalum on top of the tantalum nitride; id.) …; and 
depositing [a metal] on the tantalum layer using []plating (plating solder bump of lead and tin; Walker [0050], figs. 2D, 4A-4C).
It is noted that the specification teaches that “connections and positional relationships” may be direct or indirect “unless specified otherwise.” App. Spec. [0016]. Thus Walker’s bump is indirectly on the tantalum layer. See Walker figs. 4A-4C.
II. PVD - Gung
Walker is silent on depositing using physical vapor deposition.
However, Walker must deposit TaN and Ta somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Gung teaches a method comprising sputtering (which is a type of PVD) a TaN/Ta bilayer by depositing Ta with argon and adding in nitrogen gas when depositing TaN. Gung [0003]-[0006], [0083]-[0084], fig. 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method using Gung’s method comprising PVD in order to yield the predictable result of having a suitable method to deposit TaN and Ta.
III. Electroplating Indium – Dadvand
Walker is silent on electroplating indium. Walker uses lead and tin instead. Walker [0050].
However, Dadvand teaches a method comprising forming a solder bump 118 which may comprise tin and indium. Dadvand [0023], fig. 1. Dadvand teaches that lead “has previously been used in solder bumps, but … lead is generally not used in solder bumps due to health and environmental concerns.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s bump material comprising at least lead with Dadvand’s bump material comprising at least indium in order to avoid health and environmental concerns associated with lead.

Claim 2. The method of claim 1, wherein forming the tantalum-nitride film on the substrate of the wafer stack using physical vapor deposition is performed by physical vapor deposition of tantalum in an environment of argon and nitrogen (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The method of claim 2, wherein forming the tantalum layer on the tantalum- nitride film using physical vapor deposition is performed by physical vapor deposition of tantalum in an environment of argon only (rejected for similar reasons stated in the claim 1 rejection).

Claim 4. The method of claim 3, wherein the tantalum layer comprises alpha-phase tantalum (factual reference Lee teaches that alpha tantalum forms when deposited on TaN, which is what the prior art of claim 1 teaches). See Lee [0062], claim 1 rejection.

Claim 7. The method of claim 1, wherein the indium on the tantalum layer is deposited as a plurality of indium bumps configured to provide a plurality of conductive paths through the wafer stack (a plurality of bumps used which would provide a plurality of conductive paths). Walker abstract, [0007].

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Walker in view of Gung and Dadvand as applied to claim 1 above, and further in view of Uzoh et al., U.S. Patent No. 6,140,234 [hereinafter Uzoh].
Claim 5. Walker is silent on the method of claim 1, wherein the tantalum layer is at least three times thicker than the tantalum-nitride film.
However, Walker’s layers must have some sort of thickness and thickness ratio. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Uzoh teaches a method comprising depositing a tantalum nitride-tantalum bilayer by first depositing tantalum nitride with a thickness of 15-500 angstroms and then depositing tantalum with a thickness of 500-5000 angstroms to form a barrier 4. Uzoh col. 3 ll. 40-55, fig. 1. It is noted that the stated thicknesses form a ratio which overlap the claimed “at least three times thicker.”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Uzoh’s method comprising TaN-Ta thicknesses and their accompanying thickness ratios to yield the predictable result of having a suitable thickness for a barrier layer.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Walker in view of Gung and Dadvand as applied to claim 1 above, and further in view of Mountsier et al., U.S. Patent App. Pub. No. 2010/0187693 A1
Claim 6. Walker is silent on the method of claim 1, wherein an average sheet resistance of the tantalum layer and the tantalum-nitride film combined on the substrate is between 0.1 and 1.0 ohms-per-square.
However, Walker’s TaN-Ta bilayer must have some average sheet resistance value. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mountsier teaches a method comprising making the barrier layer’s average sheet resistance to be 50 ohms/square or lower (which overlaps the claimed 0.1-1 ohms/square). Mountsier [0051]. Mountsier teaches this renders the barrier conductive enough to allow the removal of the seed layer. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Mountsier’s average sheet resistance of 50 ohms/square or lower to render the barrier conductive enough to allow the removal of the seed layer. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Mountsier’s average sheet resistance of 50 ohms/square or lower to yield the predictable result of having a suitable average sheet resistance for a barrier layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794